By a resolution of the General Assembly, passed in the year 1882, amending the charter of the borough of Stamford, it is provided (section 35,) that "the warden and burgesses of said borough shall have power and authority *Page 88 
to prescribe limits in said borough, within which it shall be unlawful, without the consent of the warden and burgesses of said borough, for any person to erect or remove any building or addition thereto, unless the outer walls and roof thereof shall be composed of iron, brick, slate, stone, or of such material as in the judgment of said warden and burgesses shall be non-combustible; and to make and cause to be executed all proper orders in relation thereto; and any person who shall erect or remove or add to any building within such limits contrary to the provisions of this section, shall forfeit and pay to the use of said borough the sum of one thousand dollars, to be recovered in any proper action."
Subsequently an ordinance of the borough of Stamford was passed which provides that, within certain specified limits in said borough, "it shall be unlawful for any person, without the consent of the warden and burgesses first obtained, to erect any building or addition thereto, unless the outer walls and roof thereof shall be composed of iron, brick, slate, cement, stone and mortar, or some metallic or mineral non-combustible material, nor until the plans and specifications have first been submitted to the fire wardens and by them approved, and their assent signed on said plans and specifications."
The defendant was in the possession and occupation of a lot situated within the limits prescribed by the ordinance. Upon it was a wooden building about seventy-six feet long, twenty-one feet wide, and two stories high, with an attic. A piazza extended along the entire front of the building. The building was divided, about midway of its length, by a wooden partition. The north part was used for tenements and other purposes, separate and independent of the south part. The south part was used and occupied by one Morris as a boarding house and bar-room.
On January 21st, 1885, the entire roof of the building was burned off, the second story and attic of the north part considerably burned, and the south part burned and destroyed down to the sills, except a small portion of the front, which was burned to the tin roof of the piazza. Eight or ten feet *Page 89 
of the piazza at the south end was consumed, so that all that remained of the south part of the building was some twenty or twenty-two feet of piazza attached to the same number of feet of the front, which front was about ten feet high and was broken and burned through in several places. In short, the south part of the building and the upper story and attic of the north part, were pretty much consumed, though the partition between the two was only burned down above the first story.
Soon after the fire the defendant proceeded to rebuild the north portion of the building, and within a short time put a new roof thereon, and enclosed the south end, where the old partition was, with sheathing, so as to effectually protect it from the weather, and finished the same so as to make a building separate and complete in itself. It was thereupon immediately occupied by the defendant's tenants and has ever since been used and occupied separate and distinct from the rest of the building.
Some three months later, and shortly after June 8th, 1885, the defendant, without the consent of the warden and burgesses of Stamford, and in disregard of their vote refusing to grant him permission to do so, rebuilt the south part of the building entirely of wood. In so doing he used a few of the charred floor and other timbers that remained in the south part of the original building, and the stone walls of the cellar and the foundation were the same as those of the old building.
The complaint, after reciting the borough ordinance above set forth, alleges that on the 1st of June, 1885, the defend, ant was in the possession, occupation etc., of a certain tract of land, with a wooden building thereon. The land is duly described, bounded and located. The wooden building referred to is the rebuilt north part of the original building. Then follows the allegation that on or about said June first the defendant, without the consent of the warden and burgesses of Stamford, did erect a certain addition to and upon the south side of said building, and a statement of the particulars in which the addition failed to meet the requirements of *Page 90 
the borough ordinance, and the claim that the defendant by building such wooden addition has, by virtue of section 35 of the borough charter, forfeited to and for the use of the plaintiff the sum of $1,000.
Upon the trial of the case the defendant claimed that the work done by him was only the repairing of an old building and not the building of a new addition, and not within the letter or the spirit of the 35th section of the borough charter relating to the erection of additions. But the court found that the work done by the defendant was the erection of an addition to an existing building, in violation of the charter and by-laws of the borough, and rendered judgment for the plaintiff to recover of the defendant $1,000 and costs.
Our main difficulty is with the question whether the Superior Court has conclusively found, as a question of fact, that the defendant has erected an addition to an existing building. If so there is nothing left of this part of the controversy for us to decide. Taking isolated expressions it would seem as if such was the case. But, because the case is peculiar, all the acts of the defendant are detailed, and the real question finally decided is, that the ordinance must be held to embrace such acts within its definition and prohibition of erecting an addition to a building. This, of course, involves the meaning and construction of the ordinance as a whole, and the legal scope of the words "any addition to a building," and necessarily presents a question of law. That an enclosed structure existed and that the structure in question was afterwards built and connected with it was not denied. The contention was that the structure erected immediately after the fire was not in itself a building within the meaning of the ordinance nor the subsequent structure an addition.
It is evident, then, that the question before the Superior Court required a construction of the charter and ordinance of Stamford. Did their provisions apply to the case? Was the erection of the south part of the building contrary to them? In other words, were the acts of the defendant, as stated in the complaint and proved at the trial, the erection *Page 91 
of an addition to a building, within the meaning of the law applicable thereto? The defendant thought not. The court decided that they were.
We do not think the defendant has erected an addition to a building, within the fair meaning and intention of the ordinance.
That it was in some sense an addition to the work theretofore begun is true and, because it was so the court seems to have concluded that the ordinance applied. But it was in a truer sense a completion of the work of repairing the original building. The building as it stood before the fire was a legal structure. It was one building and is stated to have been so in the finding. It is not claimed that the fact that it was divided by a partition made it two buildings. Suppose, after the fire, instead of rebuilding in sections or by degrees, the defendant had rebuilt the whole at once, upon the old foundations, using so much of the old material as was available, would it have been claimed that the prohibition against erecting additions had been violated? What difference ought it to make, in the construction of the law, that for his own convenience or that of the occupants of the tenements into which the north end of the building was divided, or from lack of present means to rebuild the entire building at once, the defendant rebuilt, and enclosed in the manner set forth, the north part at once, and three months later continued the work which, when completed, replaced the old building substantially as it stood before the fire, upon the same cellar walls and foundations.
The north erection was treated as, and consented to as, a repair of the north part of the burnt building. It is difficult; to see why, upon the facts found, the work on the south part should not equally be treated as a repair, more extensive, to be sure, because the south part was more damaged, and a little delayed, but still a repair.
On the whole we think the provisions of the charter and ordinance relied on are not applicable, and that the court mistook the law in holding that the acts of the defendant *Page 92 
amounted to the erection of an addition to a building in violation of their fair intention and meaning.
  There is error, and the judgment is reversed.
In this opinion the other judges concurred.